Co OY DH Om BR WY HO &

Oo NO NN NY NH NH BY NR NRO OR Oe ee me ee ee
oOo SID FW YY DOD ODO WAIT DA mA BR WwW PB FB SS

 

 

The Hon. James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, No. CR18-250-JLR
Plaintiff, (PREPOSEDI \\ WL

ORDER OF FORFEITURE

Vv.

TROY CLINTON VAN SICKLE,
Defendant.

 

THIS MATTER comes before the Court on the United States’ Motion for Entry of
an Order of Forfeiture seeking to forfeit, to the United States, Defendant Troy Clinton
Van Sickle’s interest in the following property:

e A judgment for a sum of money in the amount of $75,000, representing the
proceeds the Defendant obtained as a result of the offense set forth in Count |
of the Indictment (Mail Fraud).

The Court, having reviewed the papers and pleadings filed in this matter, hereby

FINDS entry of an Order of Forfeiture is appropriate for the following reasons:
° The Defendant was charged by an Indictment that included forfeiture
allegations, providing notice that the United States was seeking, pursuant to
18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), the forfeiture of a
judgment for a sum of money representing any property, real or personal,
which constitutes or is derived from proceeds traceable to the offense

Order of Forfeiture - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

United States v. Troy Clinton Van Sickle, CRI8-250/JLR : ee
4 SEATTLE, WASHINGTON 98101
(206) 553-7970
So OS SI DW AH Be WY PO Fe

— — — — — — — — ee
Co ~~] nN an & nd bo re io

SO

20

 

 

charged in Count | (Mail Fraud, in violation of 18 U.S.C. § 1341), (Dkt.
No. 1, at 14-15);

© Pursuant to the Plea Agreement, the Defendant agreed to forfeit his interest
in the above-described judgment for a sum of money, and further
acknowledged that he fraudulently attempted to and did obtain a total of
$75,000 as a result of the charged mail-fraud scheme, (Dkt. No. 36, 49] 7,
9);

° The evidence in the record, including information contained within the Plea
Agreement, has established the requisite nexus between the above-
described money judgment and the offense of conviction, pursuant to
Federal Rule of Criminal Procedure (“Fed. R. Crim. P.”) 32.2(b)(1)(B); and

e No ancillary proceeding is required to the extent that the forfeiture consists

of a judgment for a sum of money, pursuant to Fed. R. Crim. P. 32.2(c)(1).

NOW, THEREFORE, THE COURT ORDERS:

1) Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), the
Defendant’s interest in the above-identified sum of money is fully and finally forfeited, in
its entirety, to the United States;

2) No right, title, or interest in this sum of money exists in any party other
than the United States;

3) Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this order will become final
as to the Defendant at the time he is sentenced, it will be made part of the sentence, and it
will be included in the judgment;

4) Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy, in whole or in part,
this sum of money the United States may move to amend this order, at any time, to

substitute property having a value not to exceed $75,000; and

Order of Forfeiture - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

United States v. Troy Clinton Van Sickle, CRI8-250/LR sama nes
° SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo SD A BP WH BP

No NHN NH HY NY NY ND RD ORDO ee ea ee
Oo a1 DO FP WY NY YF DO OW AY DH mH BP WH YPM FS oS

 

 

5) The Court will retain jurisdiction in this case for the purpose of enforcing

this order.

_
DATED this 2% day of Sep haalere , 2019.

ABs

THE HON. JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

Presented by:

/s/ Neal B. Christiansen

NEAL B. CHRISTIANSEN

Assistant United States Attorney
United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, WA 98101-1271

(206) 553-2242

E-Mail: Neal.Christiansen2@usdoj.gov

Order of Forfeiture - 3
United States v. Troy Clinton Van Sickle, CR18-250/JLR

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
